Citation Nr: 0205403	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  95-34 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, Dr. Raul Correa-Grau, and Dr. Jose Arturo Juarbe-
Ortiz


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.  

The veteran appealed a February 1995 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision denying 
service connection for post-traumatic stress disorder (PTSD).  
The Board of Veterans' Appeals (Board) rendered a decision on 
the claim in October 1997.  The United States Court of 
Appeals for Veterans Claims (Court) vacated that decision and 
remanded the case to the Board in July 1999.  Since then, the 
Board remanded the case to the RO in February 2000, June 
2000, and April 2001.


FINDINGS OF FACT

1.  The claimed in-service stressor, the automobile accident 
which killed the veteran's brother, has been established.  

2.  The veteran does not have PTSD.

3.  The veteran was not in combat.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in wartime service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A. § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not expressly consider the provisions of the VCAA 
before they were enacted, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of RO rating 
decisions, and that he has been provided a statement of the 
case and other correspondence, informing him of the evidence 
necessary to substantiate his claim and of the criteria 
needed to be satisfied.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
supplemental statements of the case, Board decision and 
remands, and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.103 (2000); 66 Fed. 
Reg. 45620-45632.  The veteran alluded to treatment he 
received, and VA has made reasonable attempts to obtain all 
such necessary treatment records.  All pertinent identified 
existing obtainable evidence necessary for the determination 
of the claim appears to be of record, and the veteran has 
been advised on numerous occasions, including most recently 
in January 2002, that he has the right to submit additional 
evidence.  There are of record service, VA, and private 
medical records relating to his claim, and there have been 
three remands by the Board to attempt to obtain any and all 
pertinent evidence.  Likewise, there are numerous VA letters 
in the veteran's claims folder advising him that he could 
submit additional evidence.

The Board notes that the Court remanded the case to the Board 
to have the Board attempt to obtain additional medical 
records from a Dr. "Huabert".  However, it has been 
definitively established, based on a March 2000 statement 
from the veteran, that Dr. "Huabert" is actually Dr. 
Juarbe-Ortiz, and reasonable attempts to obtain Dr. Juarbe-
Ortiz's records have been made.  

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  One of those communications occurred during 
the hearing at the RO in May 1995, at which time the record 
was left open for 60 days to permit the submission of 
additional medical evidence.  In this case, the Board finds 
that VA has complied with 38 C.F.R. § 3.103 (2001), 
38 C.F.R. § 3.159 as amended [see 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001)], and the duty to assist and the duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, see 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001), the RO's actions comply with the 
amendments to 38 C.F.R. §§ 3.159 and 3.326(a).  VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].  For the reasons 
previously set forth, the Board believes that the veteran has 
been given ample process to provide evidence and argument in 
support of his claim.  In short, the Board finds that the 
veteran has been given adequate notice of the need to submit 
evidence or argument and that he is not prejudiced by this 
decision.  Accordingly, the Board may proceed with a 
discussion of the matters at issue.

Factual background

A July 1953 service medical record indicates that the veteran 
was involved in a motor vehicle accident at about 03:00 that 
morning while he had been on liberty, and that in that same 
accident, his brother was killed.  The record indicates that 
the veteran was not unconscious after the accident.  
Clinically, he was extremely depressed and apprehensive due 
to the death of his brother.

On service discharge examination in November 1953, the 
veteran was normal psychiatrically.

There are sworn statements from the veteran and another 
service member contained in the file, dated in February 1954 
and pertaining to the veteran hurting his nose and his back 
in the automobile accident in service.  The one from the 
other service member indicates that he, the veteran, and the 
veteran's brother were in a vehicle together on a weekend 
pass when the accident occurred.

A January 1994 report from Dr. Raul Correa-Grau indicates 
that the veteran came to his office on his own behalf, 
because he had been suffering from flashbacks for many years.  
He denied hallucinations.  It was reported that the veteran's 
thoughts brought back memories of an automobile accident in 
which his brother perished, and that the veteran felt guilty 
because of his brother's death.  He stated that the accident 
occurred when they were traveling in an official vehicle with 
a military chauffeur when they had the accident.  It was 
stated that the veteran had been hospitalized in an 
unconscious state for about seven or eight days after the 
accident which killed his brother, and that then, when he 
left the hospital, he had to identify his brother's body.  
The veteran then had to wait approximately thirty days after 
his brother died, before transporting him, and the transport 
itself lasted ten to twelve days.  After service, he finished 
high school and one year of college.  He then began working 
and he ended up working in about 20 different places.  Most 
of the time, he worked as a car salesman in different towns 
on the island.  He stated that he started to have problems 
because he began to have problems on the highways.  He began 
to have flashbacks out of nowhere about the car accident.  He 
was fired from several jobs because of his low level of 
production.  Currently it was difficult for him to drive a 
motor vehicle.  

Clinically, the veteran's mood displayed guilt from his 
brother's death.  He had a normal intellect and was in touch 
with reality.  He was somewhat concrete and denied 
hallucinations and delusions.  In the comment section of the 
report, the psychiatrist stated that the veteran had to wait 
thirty-two days before burying his brother.  The psychiatrist 
stated that since his client had never had mental disorders 
of this kind, the causal relationship to the automobile 
accident and his brother's death was undeniable.  A causal 
relationship of trauma and post-traumatic stress disorder was 
established.  

A VA psychiatric examination was conducted in March 1994.  
The VA physician  noted that the veteran's claims folder was 
not available for review at the time of the evaluation.  It 
was noted that the veteran had no psychiatric 
hospitalizations or medications listed in VA's computer file.  
The veteran reported that he was on treatment with Dr. 
Correa-Grau and was taking Librium and Prozac.  The veteran 
reported that his brother's death in an automobile accident 
in the military affected him greatly.  He stated that he 
suffered nightmares because of it.  He stated that he now had 
vivid dreams in which his brother was calling for help and he 
would wake up.  He reported irritability, a bad temper, and 
anxiety, and that his condition was worse for the past eight 
months.  Clinically, he was anxious and depressed, his affect 
was constricted, his attention was good, his concentration 
was good, his speech was clear and coherent, his memory was 
good, he was not hallucinating, he was not suicidal or 
homicidal, his insight and judgment were good, and he 
exhibited good impulse control.   The diagnosis was 
dysthymia.  The severity of the psychosocial stressors was 
judged to be severe due to the veteran's brother's death.  

A hearing was held at the RO in May 1995.  Dr. Correa-Grau 
testified that the veteran came to his office because of 
mental disturbances which, from a symptomatological point of 
view, were associated with his Army service on the 
battlefields in Vietnam.  After Dr. Correa-Grau was corrected 
on the fact that the veteran had not been in Vietnam, and had 
been in the Marines instead of the Army, he stated that the 
veteran carried his brother's body for 60 days after he died, 
and that he (Dr. Correa-Grau) had treated the veteran for 
several years and had records of the treatment.  Dr. Correa-
Grau opined that the length of time that it took to get the 
veteran's brother's body back to Puerto Rico was the cause of 
the veteran's emotional sensations, decay, depression, pain, 
and guilt.  Dr. Correa-Grau stated that the veteran reported 
having difficulty keeping jobs and having a tendency to 
isolate himself.  He also stated that the veteran's wife told 
him that the veteran had an exaggerated startle response.  He 
reported that the veteran could not manage work continuity in 
any of the 15 or 20 jobs he had had and that he finally 
decided to buy a station wagon to carry passengers.  When Dr. 
Correa-Grau was questioned about the validity of his 
diagnosis of post-traumatic stress disorder, he stated that 
he believed it was accurate because the hallucinatory 
elements had been the same since the accident.  In reference 
to the March 1994 VA psychiatric evaluation, Dr. Correa-Grau 
stated that it was possible for dysthymia to be a part of the 
diagnosis of post-traumatic stress disorder.  

Dr. Correa-Grau made reference to the fact that one of his 
medical records on the veteran was missing and that he had 
located it but that he did not have it with him.  The hearing 
officer agreed to leave the file open for 60 days to allow 
Dr. Correa-Grau to submit this record.  

The veteran also testified at the hearing.  He testified that 
he was asleep in the back seat of the car when the accident 
occurred in service.  After the accident occurred, he had his 
brother's body for 60 days before he was able to transport it 
to Puerto Rico.  He added that it took another 30 days to get 
it over to Puerto Rico.  The veteran stated that he had been 
seeing Dr. Correa-Grau for three years.  The veteran further 
stated that he had nightmares about the automobile accident 
and that he would lose control of his anger.  He described 
feeling guilty.  The veteran could not state whether his 
brother or the third person was driving the car at the time 
of the accident.  He also could not state what happened to 
the third person in the car and he could not state whether 
the third person was a civilian or a soldier.  The veteran 
stated that he had difficulty keeping a job, and that he 
sought treatment because he had always been in a bad mood, 
cussed, and was very irritable and disrespectful of people.  
He also stated that he avoided watching the news because it 
would upset him.  The veteran's representative requested that 
the veteran be examined by a board of VA psychiatrists 
because the VA physician who examined the veteran in March 
1994 did not have the veteran's claims file before him.

A VA psychiatric examination was conducted in October 1995 by 
a board of three psychiatrists.  The board noted that it had 
evaluated the veteran's claims folder information including 
the psychiatric evaluations by Dr. Correa-Grau and the VA 
physician and the testimony which was contained in the May 
1995 RO hearing transcript.  The board of three VA 
psychiatrists noted the veteran's history -- particularly the 
story about the automobile accident -- and the veteran's 
current symptoms.  The veteran reported the in-service motor 
vehicle accident in which his brother died, and that it was 
about four months before his brother was finally buried.  The 
veteran stated that he had been seeing Dr. Correa-Grau since 
1990.  The veteran complained of feeling down and depressed.  
Clinically, his conversation was relevant, coherent, and well 
organized, and there were no thought or perceptive disorders.  
There was some depressive component felt, but really no 
overtly depressed sign.    After clinical examination, the 
diagnosis was mild dysthymia.  His global assessment of 
functioning was 80.

A hearing was held at the RO in October 1996.  Dr. Jose 
Arturo Juarbe-Ortiz testified that the veteran had become 
unconscious as a result of the accident in service and that 
it was not until he came around and had to identify the body, 
that he learned of his brother's death.  Then, it took the 
veteran six months to get his brother's body home after he 
died, and the veteran felt guilty after his brother died, 
because the veteran had promised his father that he would 
take care of the brother that died.  Dr. Juarbe-Ortiz felt 
that the veteran had post-traumatic stress disorder and 
experienced it every day.  He stated that he had never 
evaluated the veteran but that he had spoken with him.  The 
veteran's representative informed the hearing officer that 
Dr. Juarbe-Ortiz had been given copies of the March 1994 VA 
psychiatric evaluation, of Dr. Correa-Grau's psychiatric 
evaluation, and of the October 1995 VA psychiatric evaluation 
by the board of three VA psychiatrists.  Dr. Juarbe-Ortiz 
acknowledged that he had not seen the testimony from Dr. 
Correa-Grau in the May 1995 RO hearing transcript.  Dr. 
Juarbe-Ortiz stated that he had interviewed the veteran that 
day and had seen him informally on other occasions.  Dr. 
Juarbe-Ortiz stated that it took the veteran six months to 
get his brother's body to Puerto Rico; that there was no 
transportation; and that the veteran's brother's body was 
kept in a morgue for six months.  Dr. Juarbe-Ortiz stated 
that the veteran was unable to tell him when the accident 
occurred because he had tried to erase it from his mind.  He 
further stated that the veteran continued to relive the 
nightmare of the accident.  

Dr. Juarbe-Ortiz asserted that he disagreed with the 
diagnosis of dysthymia made by the VA physicians in March 
1994 because all the symptoms described were those of post-
traumatic stress disorder.  He further disagreed with the 
October 1995 VA psychiatric evaluation.  He stated that the 
diagnosis in Axis IV, which read "stressor, unspecified" 
was difficult for him to understand since the veteran had 
described the car accident.  He felt that the diagnosis of 
dysthymia contradicted the context of the evaluation because 
he believed that the veteran was not exhibiting 
manifestations of depression.  Dr. Juarbe-Ortiz further 
stated that he agreed with Dr. Correa-Grau's diagnosis of 
post-traumatic stress disorder and stressed that the veteran 
was forced to hold on to his brother's body for six months.  
Specifically, he stated:

I believe the worst stressor is not so much that 
you lose your brother in an automobile accident, 
that happens very frequently[.  T]he worst 
stressor is to spend six months--we could say, 
almost seeing the corpse[.  I]t would be just as 
bad as if I were looking at my mother's open 
grave for six months, waiting for her burial--it 
must be very, very traumatizing.  I believe that 
very few people have ever waited six months for a 
family member to be buried.

On VA psychiatric examination in January 1997 by the same 
board of three psychiatrists whom had examined the veteran in 
October 1995, the veteran stated that he had stopped working, 
and that it was because he was 65 and did not want to work 
anymore, so he applied for Social Security benefits.  He 
stated that he stopped going to Dr. Correa-Grau and started 
seeing Dr. Juarbe-Ortiz, but he could not remember since when 
and indicated that he did not see him but called him when he 
did not feel well or needed medicine.  The veteran stated 
that the only problem he had was sleeping at night, because 
he would have all sorts of crazy dreams, most of which 
concerned accidents.  The board of three psychiatrists stated 
that when the veteran was questioned about the circumstances 
of the in-service automobile accident, he gave information 
which contradicted that in his claims folder.  For instance, 
the veteran stated that the accident occurred in a military 
vehicle because they were on duty.  However, the physicians 
noted that the veteran and his brother were assigned to 
different places of duties, so the veteran said that they had 
given his brother a ride.  Moreover, they felt that there was 
a contradiction between his statement of having symptoms of 
anxiety ever since service, yet not starting psychiatric 
treatment until several years before the examination.  The 
veteran furthermore did not remember writing a sworn 
statement soon after the accident, even though the sworn 
statement was in the claims file and related to the accident.  
He also denied remembering the sworn statement from the other 
car passenger which was in his claims folder.  

Clinically, the veteran was calm and showed no abnormal 
mannerisms.  His thought content was very vague and 
superficial.  He mostly referred that he had dreams in which 
he saw accidents all the time, but not specifically the one 
he suffered.  There was no evidence that the veteran had been 
significantly affected during his working life by the events 
surrounding his brother's death.  He stated that he had been 
a salesman all his life, without any major difficulties.  He 
claimed to be somewhat depressed now in his old age.  His 
affect was adequate to the emotional content, and his mood 
was mildly depressed.  There was no avoidance of external 
stimuli.  He had been a salesman practically all his working 
life, driving out in the street with no major difficulties in 
that area.  He was not suicidal, homicidal, delusional, or 
hallucinating.  His intellectual functioning was maintained 
and his judgment was adequate.  The board of three VA 
psychiatrists noted that the veteran's thought content and 
answers to its questions were very vague and superficial.

The board of three psychiatrists stated at the end of the 
examination that they wanted to confirm that it was the 
unanimous opinion of the board psychiatrists that the veteran 
had no symptomatology compatible with a diagnosis of 
post-traumatic stress disorder.  The evidence in terms of his 
history and his symptomatology did not confirm that the 
veteran had been significantly affected by the situation that 
occurred during his military service.  Most of the veteran's 
claims throughout the years had been on account of his nose 
and back conditions from that accident.  The veteran never 
before mentioned being emotionally affected by his brother's 
death until more recent years, and his brother's death did 
not interfere with his work performance or with his daily 
lifestyle or with anything at present.  The final diagnosis 
was depressive disorder with no other symptoms, very mild.  
As for psychosocial stressors, none were specified.  The 
veteran's global assessment of functioning was 80 to 85.  

In March 2000, the veteran stated that he was going to submit 
the records of Dr. Juarbe-Ortiz.

A note from Dr. Juarbe-Ortiz received in March 2000 indicates 
that the veteran's first visit had been in September 1996 and 
that Librium and Prozac were prescribed.  The diagnosis was 
PTSD due to and the result of the veteran's brother's death 
in a car accident while in active service, and also due to 
staying with the brother in the morgue for a period of three 
months because there was no means of transportation to bring 
the corpse to Puerto Rico.  

In June 2000, Dr. Juarbe-Ortiz stated that he had not treated 
the veteran and that he had only been at his hearing as a 
psychiatric expert.  On some occasions he had prescribed 
medication for him that had been ordered at the San Juan VA 
hospital.

In May 2001, the veteran stated that VA already had Dr. 
Correa-Grau's records on file, and that he did not have 
mental health records at the VA hospital.  

Pertinent law and regulations

In order for service connection to be granted, it must be 
shown that there is disability present which was the result 
of disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 and 3.304 (2001).  A showing of incurrence 
may be established by affirmatively showing inception during 
service, and each disability must be considered on the basis 
of the places, types, and circumstances of service as shown 
by service records.  With chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  Service connection may be established 
for disease diagnosed after discharge when all of the 
evidence including that pertinent to service establishes that 
it was incurred in service.  38 C.F.R. § 3.303(a), (b), and 
(d).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

Analysis

The veteran was in an inservice accident and the Board 
accepts that he may have had a stressor.  However, the 
veteran was not in combat and the provisions of 38 U.S.C.A. 
§ 1154(b) (West 1991) are not applicable. 

Based on the all the evidence, the Board concludes that the 
veteran does not have post-traumatic stress disorder.  The 
Board accords the March 1995 VA examination report and the VA 
psychiatric examination reports which were prepared by a 
board of three VA psychiatrists more probative value than the 
reports and testimony from Drs. Correa-Grau and Juarbe-Ortiz.  

In the March 1994 VA psychiatric evaluation, the VA physician 
diagnosed dysthymia.  Although the VA physician noted that he 
had not reviewed the veteran's claims file in making his 
determination, he still examined the veteran clinically and 
made a diagnosis based upon information he considered and 
observed.  The diagnosis was not post-traumatic stress 
disorder but dysthymia.

Moreover, in the October 1995 VA psychiatric evaluation, the 
board of three VA psychiatrists noted that it had reviewed 
the veteran's claims folder, the psychiatric evaluations by 
Dr. Correa-Grau and the VA physician, and the testimony from 
the May 1995 RO hearing, which was from both the veteran and 
Dr. Correa-Grau.  Furthermore, the board thoroughly examined 
the veteran clinically.  Based on its examination of the 
veteran and the evidence of record, the board of three VA 
psychiatrists determined that the appropriate diagnosis was 
dysthymia.  This was the same diagnosis rendered by the VA 
examiner in March 1994.  These factors, in the Board's 
opinion, contribute to the reliability of the diagnosis.

In the January 1997 VA psychiatric evaluation, the same board 
of three VA psychiatrists elaborated on why they felt that 
the veteran was not suffering from post-traumatic stress 
disorder.  Specifically, they stated that each of them agreed 
that the veteran's symptomatology was not compatible with a 
diagnosis of post-traumatic stress disorder.  Further, they 
stated that the evidence in terms of his history and 
symptomatology did not confirm that the veteran had been 
significantly affected by the situation that occurred during 
his military service.  Although the board of three VA 
psychiatrists diagnosed the veteran this time with depressive 
disorder, as opposed to dysthymia, it is still not a 
diagnosis of post-traumatic stress disorder.  This factor 
contributes to the reliability of the conclusion that the 
veteran does not have post-traumatic stress disorder.  

The board of three VA psychiatrists had examined the veteran 
twice, and after the second time, determined unanimously that 
the veteran was not suffering from post-traumatic stress 
disorder.  They did this knowing that post-traumatic stress 
disorder had already been reported and was being claimed, and 
after accurately reviewing the claims folder for relevant 
evidence.  Thus, the Board is convinced that they critically 
reviewed the veteran's claims folder and carefully evaluated 
him.

Moreover, the Board notes that four VA psychiatrists have 
examined the veteran -- three of them twice -- and have not 
diagnosed post-traumatic stress disorder.  In comparison, 
only two private doctors have diagnosed post-traumatic stress 
disorder.  One of them, Dr. Juarbe-Ortiz, states that he did 
not evaluate the veteran, and the other, Dr. Correa-Grau, did 
only a brief examination.  Dr. Juarbe-Ortiz stated that the 
veteran had post-traumatic stress disorder symptomatology, 
but four VA physicians concluded otherwise.  Therefore, the 
opinions of the latter, who examined the veteran while Dr. 
Juarbe-Ortiz did not, are deemed more probative.

Next, in Dr. Correa-Grau's January 1994 statement, he 
indicated that he had determined that the veteran was 
suffering from post-traumatic stress disorder due to the 
automobile accident that killed the veteran's brother.  Dr. 
Correa-Grau's reasoning was that "(s)ince my client had 
never had any mental disorders of this kind, the causal 
relationship to the automobile accident and his brother's 
death is undeniable."  Dr. Correa-Grau's opinion is not very 
probative since it appears to rely heavily on mere post hoc 
reasoning and a brief clinical examination.

When Dr. Correa-Grau made his determination, he did not 
review the veteran's claims file or any other background 
information, except the history provided by the veteran who, 
according to a review of the evidence, is not an accurate 
historian.  In the October 1995 and January 1997 VA 
psychiatric evaluations, on the other hand, the board of 
psychiatrists had reviewed the veteran's claims folder, which 
included service medical records, post-service medical 
records, Dr. Correa-Grau's January 1994 report, and Dr. 
Correa-Grau's and the veteran's May 1995 hearing testimony.  

Another indicia of the unreliability of Dr. Correa-Grau's 
opinion is that the veteran told him in January 1994 that he 
did not hallucinate, yet in May 1995, Dr. Correa-Grau 
indicated that he felt the diagnosis of post-traumatic stress 
disorder was accurate because the veteran had had the same 
hallucinations since the in-service accident.  This reasoning 
is in conflict and is not reliable.

Even considering Dr. Correa-Grau's opinion, the board of VA 
psychiatrists unanimously determined that the veteran's 
symptomatology was not that of post-traumatic stress 
disorder.  The Board attaches more weight to the opinion of 
the three VA psychiatrists who twice examined him clinically 
and reviewed his claims folder and to the opinion of the 
other VA psychiatrist whom examined the veteran than to the 
opinion of Dr. Correa-Grau, as their opinions outnumber his 
and were made after two reviews of the veteran's claims 
folder and three examinations which were more thorough than 
the one Dr. Correa-Grau performed.  The Board also notes that 
at the time of the May 1995 hearing, Dr. Correa-Grau 
attempted to attribute the diagnosis of post-traumatic stress 
disorder to Army service in Vietnam.  The reasons for his 
opinions are not well supported or articulated.  The Board 
finds that the testimony of Dr. Correa-Grau is unreliable and 
not credible.

It must be further noted that Dr. Correa-Grau told the 
hearing officer that he had an additional medical record, 
which related to his treatment of the veteran and that he 
would send the hearing officer a copy of it.  The hearing 
officer specifically stated that he would hold the case open 
for 60 days before making a decision to allow Dr. Correa-Grau 
to send a copy of the other medical record.  No such record 
was ever received.  The Board believes this speaks to the 
credibility of evidence provided by Dr. Correa-Grau.  Based 
on the foregoing discussion, the Board gives little weight to 
Dr. Correa-Grau's diagnosis of post-traumatic stress 
disorder.  It appears that there is very little or no 
substance to or support for what Dr. Correa-Grau has offered 
as evidence.

The Board gives even less weight to Dr. Juarbe-Ortiz's 
diagnosis, as stated in the October 1996 RO hearing.  First, 
Dr. Juarbe-Ortiz admitted to the hearing officer at the 
hearing that he had never evaluated the veteran.  The Board 
does not accord much weight to an opinion which contains a 
diagnosis while admitting to a lack of an evaluation to 
formulate the diagnosis.  Dr. Juarbe-Ortiz was basing his 
diagnosis of post-traumatic stress disorder on his interview 
with the veteran on the day of the hearing and on his review 
of the prior psychiatric evaluations.

Moreover, Dr. Juarbe-Ortiz opined that it was the six months 
of holding his brother's body that had caused the veteran's 
post-traumatic stress disorder.  His testimony during the 
October 1996 RO hearing continuously stressed in-service 
experiences as the reason for why he believed the veteran had 
post-traumatic stress disorder, rather than, additionally, 
meeting all of the current diagnostic criteria for 
post-traumatic stress disorder.  Although the doctor is 
competent to enter a diagnosis, the failure to enter 
supporting manifestations renders the opinion of lessened 
probative value.

The VA examiners who examined the veteran, on the other hand, 
indicated that there was no evidence that the veteran had 
been significantly affected during his working life by the 
events surrounding his brother's death.  Moreover, on their 
clinical examination of him, he was noted to be calm rather 
than to have clinically significant distress, and his affect 
was adequate to emotional content.

Furthermore, the board psychiatrists noted that the veteran 
stated that he had been a salesman all his life, without any 
major difficulties.  The board psychiatrists stated that the 
evidence in terms of the veteran's history and symptomatology 
did not confirm that the veteran had been significantly 
affected by the situation that occurred during his military 
service.  They noted that the veteran had claimed previously 
that he had injured his nose and his back in the accident, 
but that he never mentioned being emotionally affected by his 
brother's death until recent years.  They considered all the 
evidence when they indicated that they felt that his 
brother's death did not interfere with his work performance 
or his daily lifestyle and did not interfere with anything at 
present.  Therefore, their statements are deemed very 
probative.

While there is some evidence -- such as Dr. Juarbe-Ortiz's 
October 1996 testimony that the veteran reported panicking 
when he saw accidents, the more probative evidence is to the 
effect that he has not had such manifestations.  The Board 
notes that the veteran denied panicking when he saw accidents 
at the time of the January 1997 VA psychiatric examination, 
as he indicated that his only problem was of dreams about 
accidents.  

Last, the Board notes that VA psychiatrists have stated that 
the veteran is vague and superficial, and that the veteran, 
Dr. Juarbe-Ortiz, and Dr. Correa-Grau tend to make incredible 
statements and contradict themselves and each other, further 
minimizing the probative value of the evidence they have 
presented.  

For instance, on VA examination in March 1994, the veteran 
stated that Dr. Correa-Grau was treating him, and in the May 
1995 hearing, the veteran stated that Dr. Correa-Grau had 
treated him for three years.  However, the veteran has been 
given repeated opportunities by VA to submit evidence, and 
Dr. Correa-Grau was given the opportunity to submit a medical 
record which he said he had in May 1995, and treatment 
records have not been submitted.  Then, in March 2000, the 
veteran stated that he was going to submit records from Dr. 
Juarbe-Ortiz.  However, in June 2000, Dr. Juarbe-Ortiz stated 
that he had not treated the veteran.  

Moreover, Dr. Juarbe-Ortiz said that he had prescribed the 
veteran medication but that it had been ordered at the San 
Juan VA hospital.  However, the veteran said in May 2001 that 
there were no VA medical records, and the record shows that 
there were no psychiatric hospitalizations or medication 
prescriptions shown in VA's computer system.  

Additionally, during the veteran's May 1995 hearing, Dr. 
Correa-Grau indicated that the veteran had been in Vietnam, 
while the veteran does not assert this and the record shows 
otherwise.  Furthermore, the July 1953 service medical record 
shows that the veteran was not unconscious as a result of the 
accident, while the veteran told Dr. Juarbe-Ortiz that he had 
been unconscious and that it was only after he came to that 
he learned of his brother's death.  Furthermore, there are 
varying accounts as to how long the veteran had to wait 
before his brother's corpse was transported.  Also, the board 
psychiatrists noted that the veteran had contradicted 
evidence in the file when they examined him.

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

The Board has been presented with a conflict in the evidence.  
There is evidence which is of very low probative value which 
indicates that the veteran has post-traumatic stress disorder 
due to service, and there is contrasting evidence which has a 
high degree of probative value indicating that he does not 
have post-traumatic stress disorder.  The preponderance of 
the evidence -- including service medical records, VA 
records, and earlier veteran's statements and actions showing 
concern for his nose and back but not for psychiatric 
problems, and three VA examination reports which indicate 
that the veteran does not have post-traumatic stress disorder 
-- is against the claim and there is no doubt to be resolved 
in the veteran's favor.  Based on the above reasons, the 
Board has determined that the veteran has not established 
that he has post-traumatic stress disorder.  Since the 
evidence does not indicate that the veteran has 
post-traumatic stress disorder, there is no basis for the 
award of service connection.  38 U.S.C.A. § 1110; Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board 
concludes that the requirements for service connection for 
post-traumatic stress disorder have not been satisfied and 
the claim is denied.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.

The Board notes that the Court ordered the Board to consider 
the compatibility of the benefit of the doubt doctrine with 
the requirements in old 38 C.F.R. § 3.304(f) requiring 
medical evidence establishing a clear diagnosis of post-
traumatic stress disorder.  The Board notes that the 
Secretary has amended 38 C.F.R. § 3.304(f) to omit the 
requirement of medical evidence of a clear diagnosis of post-
traumatic stress disorder.  

Given the change in the regulation and the fact that the new 
regulation is more favorable to the veteran since it does not 
purport to require a clear diagnosis as the old regulation 
did, the new regulation must be applied, see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In addition, the veteran 
is not prejudiced by consideration of the more favorable 
regulation.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, a statement as to the compatibility of the benefit 
of the doubt doctrine and old 38 C.F.R. § 3.304(f) (1996) is 
probably not permitted by 38 U.S.C.A. § 7104, as old 
38 C.F.R. § 3.304(f) is no longer material.  
38 U.S.C.A. § 7104 only authorizes the Board to make 
decisions on matters material to a claim.  However, the Court 
has instructed a discussion.  

The provisions of regulations may not violate the provisions 
of the law.  Old section 38 C.F.R. § 3.304(f) may only viewed 
in the context of the law authorizing compensation.  
38 U.S.C.A. § 1110.  That law provides that compensation may 
be granted for disability due to disease or injury.  The law 
establishes that there must be disease and the former 
regulation defined when that disease exists.  However, the 
law, the regulations and the Court have established that 
there is an obligation to balance that evidence.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  There is nothing in the former provision of 
section 3.304(f) that mandates the grant of compensation when 
the facts establish that the veteran does not have the 
disease in question.  Such a conclusion would violate 
38 U.S.C.A. § 1110; 38 U.S.C.A. § 5107; and Gilbert.  There 
is nothing in the provisions of 38 C.F.R. § 3.304(f) that 
requires the Board to accept an unreliable diagnosis from 
examiners that are not credible.  The fact that multiple 
unreliable examiners have entered a diagnosis does not 
establish that the diagnosis is clear or that the provisions 
of either version of 38 C.F.R. § 3.304(f) have been met.


ORDER

Service connection for post-traumatic stress disorder is 
denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

